ORDER ON MANDATE
PER CURIAM.
WHEREAS, the judgment of this court was entered on July 6, 1977 (847 So.2d 819) reversing the judgment and sentence of the Circuit Court of Dade County, Florida, in the above-styled cause; and
WHEREAS, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, 363 So.2d 1063, by its opinion and judgment dated May 26, 1978 now lodged in this court, quashed this court’s judgment.
NOW, THEREFORE, It is Ordered that the mandate of this court heretofore issued in this cause on July 22,1977 is withdrawn, the judgment of this court filed July 6,1977 is vacated, the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court. Further, the court has considered the two other contentions raised by the appellant in this court upon the original appeal urging reversal of the judgment and sentence appealed from which contentions were reserved and not reached by this court in its original opinion and judgment stated above. We now find that these contentions have no merit. Accordingly, the judgment and sentence of the trial court is reinstated and affirmed. Costs allowed shall be taxed in the trial court. Fla.R.App.P. 9.400(a).